DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PRO 62/669934, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not provide adequate support for the ranges claimed in claims 5-8. Accordingly, claims 5-8 are not entitled to the benefit of the prior application. It is found that the provisional application does not disclose that the laser emits a beam having a pulse energy of about 0.5 µJ to about 50,000 µJ as claimed in claim 5. Furthermore, the provisional application does not disclose that the laser emits a beam having a pulse duration of about 10 ns to about 500,000 ns as claimed in claim 6. Likewise, the provisional application does not disclose that the laser emits a beam having a pulse repetition rate of about 5 Hz to about . 
The disclosure of the prior-filed application, Application No. PRO 62/755989, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not provide adequate support for the ranges claimed in claims 5-8. Accordingly, claims 5-8 are not entitled to the benefit of the prior application. It is found that the provisional application does not disclose that the laser emits a beam having a pulse energy of about 0.5 µJ to about 50,000 µJ as claimed in claim 5. Furthermore, the provisional application does not disclose that the laser emits a beam having a pulse duration of about 10 ns to about 500,000 ns as claimed in claim 6. Likewise, the provisional application does not disclose that the laser emits a beam having a pulse repetition rate of about 5 Hz to about 5,000,000 Hz as claimed in claim 7. Lastly, the provisional application does not disclose that the laser emits 1 to 10 billion pulses as claimed in claim 8. 
The disclosure of the prior-filed application, Application No. PRO 62/830951, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not provide disclosure in the specification, abstract, or drawings that provides adequate support for the ranges claimed in claims 5-8. Accordingly, claims 5-8 are not entitled to the benefit of the prior application. It is found that the provisional application does not disclose that the laser emits a beam having a pulse energy of about 0.5 µJ to about 50,000 µJ as claimed in claim 5. Furthermore, the provisional application does not disclose that the laser emits a beam having a pulse duration of about 10 ns to about 500,000 ns as claimed in claim 6. Likewise, the provisional application does not disclose that the laser emits a beam having a pulse repetition rate of about 5 Hz to about 5,000,000 Hz as claimed in claim 7. Lastly, the provisional application does not disclose that the laser emits 1 to 10 billion pulses as claimed in claim 8. 
As such, claims 5-8 will have the effective filing date determined to be 5/09/2019, Claims 1-4, and 9-23 will have an effective filing date of 5/10/2018.
Specification
The disclosure is objected to because of the following informalities:
On page 8, line 15 “pulse repletion rate” is recited and is denoted to be a typo. This should be revised to “pulse repetition rate”. 
On page 8, line 18 “pulse repletion rate” is recited and is denoted to be a typo. This should be revised to “pulse repetition rate”.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks antecedent basis for the pulse energy having a range of about 0.5 µJ to about 50,000 µJ (claim 5), the pulse duration having a range of about 10 ns to about 500,000 ns (claim 6), the pulse repetition rate having a range of about 5 Hz to about 5,000,000 Hz claim 7), and the laser being able to emit 1 to 10 billion pulses (claim 8).
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “the laser emits 1 to 10 billion pulses” where it is unclear what the applicant intends to claim. This is because it can be interpreted as the laser being capable emitting up to 10 billion pulses in its life time, or it can be interpreted as the laser being capable of emitting 1 to 10 billion pulses in one procedure or another timeframe which is not clearly indicated in the claim. For examination purposes, it will be interpreted as the laser being cable of emitting 1 to 10 billion pulses in its lifetime. 
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites “millimeter scale camera” in line 2 where it is unclear whether a millimeter scale camera refers to a miniature camera (i.e. the camera is millimeters in size), if the camera has a millimeter scaling marker built into the camera, if it refers to the camera having lens(es) scaled in millimeters, if the camera can record/take pictures at a millimeter scale field of view, or if the camera can record/take pictures with an image dimension in millimeters. For examination purposes, it will be interpreted as any camera can record/take pictures at a millimeter scale field of view. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-12, and 14-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suttin (US Publication No. 20160354169 A1).
	Regarding Claim 1, Suttin discloses a multi-degree of freedom dental positioning system (Fig. 1-4, labels 100) comprising:
(a) a power source connector (e.g. any and all plugs, cords, wires or connectors implicitly required to power the device) to a power source (implicitly present to operate the device and a power source can be denoted in Par. [0051]); 
(b) a dental end-effector (Fig. 1, label 145); 
(c) an end-effector coupling (Fig. 1, labels 147, 141a, and 141b) connected to the power source connector and the dental end-effector (Indirectly to power tools as noted in Par. [0051]), wherein the end-effector coupling is configured to transfer power from the power source connector to the dental end-effector (This is implicitly taught in order to operate the device when having an electrical connection as noted in Par. [0051]); and 
(d) a drive assembly (Fig. 1, labels 150 and 170) configured to translate the dental end-effector in two or more directions (Par. [0048]).
Regarding Claim 2, Suttin teaches the claimed system of claim 1 and further discloses the dental end effector (Fig. 1, label 145) comprises a drill, a laser, a probe, a nozzle, a pick, an x-ray, or any combination thereof (Par. [0045] discloses the end effector being a drill).
Regarding Claim 9, Suttin teaches the claimed system of claim 1 and further discloses the end- effector coupling comprises (Fig. 1, labels 147 and 141a/b) a gear, a shaft, a pulley, an optical fiber, a light guide, a free- space optic, a worm drive, a linear slide, a linear drive mechanism, a rotary mechanism, a mirror, a lens, a prism, or any combination thereof (Fig. 1, label 145 denotes a shaft).
	Regarding Claim 10, Suttin teaches the claimed system of claim 1 and further discloses the drive assembly (Fig. 1, labels 150 and 170) comprises a stepper drive, piezoelectric drive, a servomotor drive, or any combination thereof (Par. [0047] discloses a servomotor).
	Regarding Claim 11, Suttin teaches the claimed system of claim 1 and further discloses the drive assembly (Fig. 1, labels 150 and 170) is configured to translate or rotate the dental end effector (Fig. 1, label 145) about two or more degrees of freedom (Par. [0048], Fig. 1).
	Regarding Claim 12, Suttin teaches the claimed system of claim 1 and further discloses the power source (implicitly present to operate the device) comprises one or more of a motor, a laser emitter, a battery, a wall outlet, a generator, or any combination thereof (Par. [0051] discloses the usage of batteries being used; It is implicitly disclosed that the power supply comprise a wall outlet as power must connect to a power source connector to power the computer and it is known that computers have a plug to plug into a wall outlet).
	Regarding Claim 14, Suttin teaches the claimed system of claim 12 and further discloses the power source is not mounted to the drive assembly (Fig. 2, shows that the power source to power the tool (label 155) can be powered through the coupler (label 147) where the drive assembly (150, 170) is found to be separate in Fig. 2 and not mounted to the drive assembly).
	Regarding Claim 15, Suttin teaches the claimed system of claim 1 and further discloses a housing (Fig. 1, label 120), and wherein at least a portion of one or more of the power source connector, the dental end-effector, the end-effector coupling, and the drive assembly resides within the housing (Fig. 1, where at least power source connector (e.g. any and all plugs, cords, wires or connectors implicitly required to power the device) should be within the housing as it must connect power source to the computer).
	Regarding Claim 16, Suttin teaches the claimed system of claim 1 and further discloses a tooth clamp (Figs. 4-5, label 200) and a tooth clamp connector (Fig. 3, labels 180a and 180b), wherein the tooth clamp is configured to be rigidly and removably affixed to a tooth of a patient (Fig. 4-5, Abstract, Par. [0038] - [0039], [0042] - [0051], [0053] - [0059]).
	Regarding Claim 17, Suttin teaches the claimed system of claim 16 and further discloses the tooth clamp connector (Fig. 3, labels 180a and 180b) is rigidly attached to the drive assembly (Fig. 1, labels 150 and 170), the tooth clamp (Figs. 4-5, label 200), or both (Fig. 6 shows that it is attached to the tooth clamp where it is attached to one another as denoted by Par. [0059], and Fig. 3 shows that the tooth clamp connector is attached to the drive assembly where it is attached to one another by a rigid arm member as noted in Par. [0046]).
	Regarding Claim 18, Suttin teaches the claimed system of claim 16 and further discloses  the tooth clamp connector (Fig. 3, labels 180a and 180b) is affixed (Fig. 3 shows that the tooth clamp connector is attached to the drive assembly where it is attached to one another by a rigid arm member as noted in Par. [0046]) to the drive assembly (Fig. 1, labels 150 and 170), the tooth clamp, or both and free to move in one or more directions with respect to the drive assembly, the tooth clamp, or both (It is implicitly taught that the tooth clamp connector would be moved with respect to the drive assembly as the drive assembly would have motors to flexible move the dental end effector (145)).
	Regarding Claim 19, Suttin teaches the claimed system of claim 16 and further discloses the drive assembly (Fig. 1, labels 150 and 170) translates the end effector (Fig. 1, label 145) in at least two degrees of freedom with respect (Par. [0048]) to the tooth clamp (Figs. 4-5, label 200).
	Regarding Claim 20, Suttin teaches the claimed system of claim 1 and further discloses a gimbal arm (Fig. 1, label 165) attached to the housing (Fig. 1, label 120), the drive assembly, or both, wherein the gimbal arm is configured to manually position the housing, the drive assembly, or both with respect to a fixed surface  (Fig. 1; Par. [0067] – [0068]).
	Regarding Claim 21, Suttin teaches the claimed system of claim 20 and further discloses a three-dimensional (3D) vision system comprising one or more cameras attached to the automated dental drill, wherein each camera provides a two dimensional image, a live video feed, or both of a subject's teeth (Par. [0072] discloses that a live video feed is provided from a camera where the 3D vision system can be seen in Figs. 8A-9).
	Regarding Claim 22, Suttin teaches the claimed system of claim 21 and further discloses at least one of the two dimensional image, a live video feed are mapped to a predetermined 3D surface scan of a surgical site to establish a world coordinate system to which the automated dental drill is registered and/or the material removal rate is tracked (Par. [0058] where it is disclosed that a CT scan can be done).
Claim(s) 1-3, 7-9, 11-12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peijun (US Publication No. US 20160367336 A1).
	Regarding Claim 1, Peijun teaches a multi-degree of freedom dental positioning system (Fig. 4, Par. [0084]) comprising:
(a) a power source connector (E.g. any and all plugs, cords, wires or connectors implicitly required to power the device; As it implicitly teaches a power source as there must be a means to power the system to use the laser, it must have a connector of source such as an electrical plug) to a power source (It is implicitly taught to have a power source as it must somehow power the system to shoot a laser beam from a laser. As such, it can be means of a battery, power pack, wall outlet, etc.; Further, it is disclosed in Fig. 4 label 18 that a laser beam is produced and as such would need a laser emitter for there to be a laser beam present); 
(b) a dental end-effector (Fig. 4, labels 1-3); 
(c) an end-effector coupling (Fig. 4, label 8) connected to the power source connector (Fig. 4, label 9 denoted as a double lens system and is connected to a laser source as denoted in Figs. 4-5) and the dental end-effector (Fig. 4, labels 1-3), wherein the end-effector coupling (Fig. 4, label 8) is configured to transfer power from the power source connector to the dental end-effector (The transferring of power is through the mirrors and labels denoted in Figs. 4-5 as labels 9, 15, and 16); and 
(d) a drive assembly (Fig. 4, labels 7, 10, and 11) configured to translate the dental end-effector in two or more directions (Par. [0065], [0118], [0119]; Figs. 4-5).
Regarding Claim 2, Peijun teaches the claimed system of claim 1 and further discloses the dental end effector comprises a drill, a laser, a probe, a nozzle, a pick, an x-ray, or any combination thereof (Par. [0082] discloses the usage of a picosecond laser; Fig. 4, label 9 denoted as a double lens system and is connected to a laser source as denoted in Figs. 4-5; Implicitly teaches a laser emitter as it produces a laser beam (18) being present and as such a laser would be developed at the dental end effector as denoted in Fig. 5).
Regarding Claim 3, Peijun teaches the claimed system of claim 2 and further discloses the laser comprises a picosecond laser, a femtosecond laser, a microsecond C02 laser, or any combination thereof (Par. [0082] discloses the usage of a picosecond laser).
Regarding Claim 7, Peijun teaches the claimed system of claim 2 and further discloses the laser emits a beam having a pulse repetition rate of about 5 Hz to about 5,000,000 Hz (Disclosed to have a repeating frequency of 50-150 KHz in Par. [0082]).
Regarding Claim 8, Peijun teaches the claimed system of claim 2 and further discloses the laser emits 1 to 10 billion pulses (As a laser apparatus is present and used in the invention, it implicitly teaches the laser emitting at least one pulse).
Regarding Claim 9, Peijun teaches the claimed system of claim 1 and further discloses the end- effector coupling (Fig. 4, label 8) comprises a gear, a shaft, a pulley, an optical fiber, a light guide, a free- space optic, a worm drive, a linear slide, a linear drive mechanism, a rotary mechanism, a mirror, a lens, a prism, or any combination thereof (Par. [0049] discloses a linear guide, mirror, being present).
Regarding Claim 11, Peijun teaches the claimed system of claim 1 and further discloses the drive assembly is configured to translate or rotate the dental end effector about two or more degrees of freedom (This is done through the motors (Fig. 4, labels 7, 10, and 11; Par. [0084], [0118], and [0119]).
Regarding Claim 12, Peijun teaches the claimed system of claim 1 and further discloses the power source comprises one or more of a motor, a laser emitter, a battery, a wall outlet, a generator, or any combination thereof (Implicitly teaches a laser as it produces a laser beam (18)). 
Regarding Claim 15, Peijun teaches the claimed system of claim 1 and further discloses a housing, and wherein at least a portion of one or more of the power source connector, the dental end-effector, the end-effector coupling, and the drive assembly resides within the housing (Fig. 4, shows the dental end-effector is within the housing).
Regarding Claim 16, Peijun teaches the claimed system of claim 1 and further discloses a tooth clamp (Fig. 6) and a tooth clamp connector (Fig. 6 shows the connecting piece being connected to a tooth clamp; See annotated Figure), wherein the tooth clamp is configured to be rigidly and removably affixed to a tooth of a patient (Par. [0122]).
Regarding Claim 17, Peijun teaches the claimed system of claim 16 and further discloses the tooth clamp connector is rigidly attached to the drive assembly, the tooth clamp, or both (Fig. 6 shows the connecting piece being connected to a tooth clamp; See annotated Figure where it shows the tooth clamp connector is rigidly attached to the tooth clamp).
Regarding Claim 18, Peijun teaches the claimed system of claim 16 and further discloses the tooth clamp connector is affixed to the drive assembly, the tooth clamp, or both and free to move in one or more directions with respect to the drive assembly, the tooth clamp, or both (Fig. 6 shows the connecting piece being connected to a tooth clamp; See annotated Figure where it shows the tooth clamp connector is rigidly attached to the tooth clamp, See Fig. 4 and 6).
Regarding Claim 19, Peijun teaches the claimed system of claim 16 and further discloses the drive assembly translates the end effector in at least two degrees of freedom with respect to the tooth clamp (Par. [0084], [0122]).
Claim(s) 1, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (US Publication No. 20060166161 A1).
	Regarding Claim 1, Rose discloses a multi-degree of freedom dental positioning system (Fig. 11A, Par. [0021]) comprising:
(a) a power source connector (Implicitly teaches a power bank or battery as in Par. [0023] discloses that the light source which can include the laser be powered individually and in Par [0072] the light source may be enclosed within a power pack. As such, the power source connector would be the housing that would hold the power bank or battery to power the light source. Further, Fig. 12, shows a power cord which implicitly teaches that the plug would go into a wall outlet which would provide the power source) to a power source (Implicitly teaches a power bank or battery as in Par. [0023] discloses that the light source which can include the laser be powered individually and in Par [0072] the light source may be enclosed within a power pack. Further, Fig. 12, shows a power cord which implicitly teaches that the plug would go into a wall outlet which would provide the power source); 
(b) a dental end-effector (Fig. 11A, label 105); 
(c) an end-effector coupling (Fig. 2, label 308) connected to the power source connector (It is implicitly taught that the end-effector coupling is connected to the power source connector as it is disclosed in Par. [0186] that the light source (300) is shining light which as such would have to receive power in some means disclosed earlier.) and the dental end-effector (It is indirectly connected to the dental end-effector by being connected to the housing noted in Fig. 2 and the housing is connected to the dental end-effector through a shaft), wherein the end-effector coupling is configured to transfer power from the power source connector to the dental end-effector (Transferring the light source which is the power as denoted in Fig. 2 where 304 is the light being transferred in the direction of the dental end-effector); and 
(d) a drive assembly (Fig. 5-6, labels 108, 110, 154, 156, and 158) configured to translate the dental end-effector in two or more directions (Par. [0236], and Par. [0238]).
Regarding Claim 11, Rose teaches the claimed system of claim 1 and further discloses the drive assembly (Fig. 5-6, labels 108, 110, 154, 156, and 158) is configured to translate or rotate the dental end effector about two or more degrees of freedom (Par. [0236]).
Regarding Claim 12, Rose teaches the claimed system of claim 1 and further discloses the power source comprises one or more of a motor, a laser emitter, a battery, a wall outlet, a generator, or any combination thereof (Implicitly teaches a power bank or battery as in Par. [0023] discloses that the light source which can include the laser be powered individually and in Par [0072] the light source may be enclosed within a power pack. Further, Fig. 12, shows a power cord which implicitly teaches that the plug would go into a wall outlet which would provide the power source).
Regarding Claim 13, Rose teaches the claimed system of claim 12 and further discloses the power source is mounted to the drive assembly (Fig. 5, discloses the power source is mounted to the drive assembly where label 114 is the power source and labels 110 and 108 are part of the drive assembly; Par. [0238]).
Regarding Claim 15, Rose teaches the claimed system of claim 1 and further discloses a housing (Fig. 1, labels 102, 104, and 106 are the housing), and wherein at least a portion of one or more of the power source connector, the dental end-effector, the end-effector coupling, and the drive assembly resides within the housing (A power source, and end-effector coupling are found to be resided within the housing as denoted earlier where Fig. 2 shows the interior of the housing and its components).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peijun (US Publication No. US 20160367336 A1) in view of Kerbage (US Publication No. 20190298448 A1).
Regarding Claims 4-6, Peijun teaches the claimed system of claim 2 but is silent to the laser emitting a beam having a wavelength of about 0.5 µm to about 18 µm (in regards to claim 4), to the laser emitting a beam having a pulse energy of about 0.5 µJ to about 50,000 µJ (in regards to claim 5), and is silent to the laser emitting a beam having a pulse duration of about 10 ns to about 500,000 ns (in regards to claim 6). 
Kerbage teaches a laser device in the same field of endeavor of dental surgery and further discloses a laser emitting a wavelength of about 0.5 µm to about 18 µm (Fig. 3 shows a table where the wavelength values are within the range claimed to allow versatile usage of the laser in a procedure). Further, Kerbage discloses a laser emitting a beam having a pulse energy of about 0.5 µJ to about 50,000 µJ (Fig. 3 discloses that the pulse energy can be from 10 to 100,000 mJ which follows within the range claimed). Likewise, Kerbage discloses the laser emits a beam having a pulse duration of about 10 ns to about 500,000 ns (Fig. 3 discloses that the pulse duration is the pulse length where it encompasses the claimed range).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have replace the laser of Peijun to be the laser of taught by Kerbage to allow the versatile usage of the laser in a procedure. 
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suttin (US Publication No. 20160354169 A1) in view of Tesar (WO Publication No. 2016154589 A1).
	Regarding Claim 23, Suttin teaches the claimed system of claim 22 and further discloses one or more cameras (Par. [0058]). However, Suttin is silent to the one or more cameras includes a millimeter scale camera. 
	Tesar discloses a surgical visualization system in the same field of endeavor of dental surgery system and further discloses a camera includes a millimeter scale camera (Claim 5 of Tesar discloses that the camera has a field of view in millimeters) to have a better view of the targeted area. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camera of Suttin to be a millimeter scale camera where it would have a field of view in a millimeter scale as taught by Tesar to have a better view of the targeted operation area. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772